 Case1:19-cv-04799-ALC
Case  1:19-cv-02519-AJN Document
                         Document32-1
                                  57 Filed
                                      Filed01/14/20
                                            01/15/20 Page
                                                      Page11ofof66
 Case1:19-cv-04799-ALC
Case  1:19-cv-02519-AJN Document
                         Document32-1
                                  57 Filed
                                      Filed01/14/20
                                            01/15/20 Page
                                                      Page22ofof66
 Case1:19-cv-04799-ALC
Case  1:19-cv-02519-AJN Document
                         Document32-1
                                  57 Filed
                                      Filed01/14/20
                                            01/15/20 Page
                                                      Page33ofof66
 Case1:19-cv-04799-ALC
Case  1:19-cv-02519-AJN Document
                         Document32-1
                                  57 Filed
                                      Filed01/14/20
                                            01/15/20 Page
                                                      Page44ofof66
 Case1:19-cv-04799-ALC
Case  1:19-cv-02519-AJN Document
                         Document32-1
                                  57 Filed
                                      Filed01/14/20
                                            01/15/20 Page
                                                      Page55ofof66
 Case1:19-cv-04799-ALC
Case  1:19-cv-02519-AJN Document
                         Document32-1
                                  57 Filed
                                      Filed01/14/20
                                            01/15/20 Page
                                                      Page66ofof66
